Case number 2D17-2459 has been classified as a nonsummary postconviction appeal. Case number 2D18-311 is a related appeal of the circuit court order denying the appointment of appellate counsel for 2D17-2459.
Appellant's notice of appeal which initiated 2D18-311 and appellant's initial brief docketed in 2D18-311 on February 26, 2018, are transferred to 2D17-2459 and treated as a motion to review the circuit court order denying appointment of appellate counsel.
The record transmitted by the Hillsborough County Clerk of the Circuit Court for 2D18-311 is transferred to 2D17-2459 and treated as an appendix to the motion to review.
Accordingly, 2D18-311 is dismissed as duplicative of case number 2D17-2459, which remains pending.
NORTHCUTT, KELLY, and LUCAS, JJ., Concur.